DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11 are allowed, and claim 10 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for a heat dissipating device, does not disclose, teach or suggest, following subject matter in claims:  
wherein a diverting portion is formed in the accommodating space, wherein the diverting portion is provided with a first outlet and a second outlet, and wherein both of the outlets are configured to create a thermal circulation path after the phase transition of the thermal conductive fluid takes place.

Prior arts, Takahashi, Kline and Hsu disclose related structural elements for a heat dissipating device, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835